The claim in this case is for a refund of $65.31 inheritance tax claimed to have been erroneously paid to the County Treasurer of Cook County on the 22nd day of January, 1914, and is made under the provisions of an Act to tax gifts, legacies, inheritances, etc., approved June 14, 1909. Samuel Lockwood Brown died testate on the 13th day of December, 1912, a resident of the City of Chicago, State of Illinois. Claimant was duly designated as trustee under the will of deceased, and was also nominated and appointed executor under said will, and that said The Northern Trust Company was duly appointed and qualified as such executor by the Probate Court of C'ook County, Illinois, on the 4th day of November, 3913, and that it has also qualified and is now acting as such trustee. An inheritance tax proceeding was had under the direction of the County Judge of Cook County. The appraiser filed his report with the County Judge, who entered an order on the 21st of January, 1914, fixing the total inheritance tax due the State of Illinois at $261.12. On January 22, 1914, more than six months after the death of said testator, the claimant paid the tax as fixed by said order together with interest thereon at six per cent from the date of death, to-wit: December 13, 1912, amounting to $17.49, making the total amount paid to the County Treasurer of Cook County $278.61, and which amount was transmitted by him to the State Treasurer of the State of Illinois. Afterward, claimant petitioned the County Court for an appeal which ivas approved and allowed to the County Court. The Court after having heard all the evidence found that the valuation placed by the appraiser upon the property of deceased was incorrect; the Court therefore entered an order on July 23, 3.914, finding that the tax was erroneously fixed by the County Judge, and finding the correct amount of the tax to be $200.00 instead of $261.12. This amount as corrected should also be charged with interest at six per cent from the date of death, to-wit: December 13, 1912, to the date of payment to the County Treasurer on January 22, 1914, amounting to $13.30, so that there should have been paid to the said County Treasurer the total sum of $213.30 on January 22, 1914, on account of said tax, instead of $278.61, making a difference of $65.31. We find that the claimant has paid to the State of Illinois an erroneous and excessive tax and that it in all respects complied with the law to secure the refund and that it is entitled to have returned by the State, the sum of $65.31. We therefore, accordingly award to claimant the sum of $65.31.